Title: To Benjamin Franklin from Robert Rogers, 29 September 1775
From: Rogers, Robert
To: Franklin, Benjamin


Much respected Sir,
New York 29th. Sepr 1775.
Between Burdin Town and West Amboy in my Way to this City Unfortunately lost my Pockett Book which I cannot as yet recover tho’ have taken every the most expedient means; Amongst other papers of Consequence to myself only, Was the Copy of my Parole with the Committees permission for my going to New Hampshire or where else I had Occasion. I have acquainted the Committee of Safety in this City with the Accident and am by them desired to remain here till I can procure another from Your Committee, and as the uncertainty of recovering my Pockett Book is great and my Finances low must request Your kind favour in presenting the Matter to the Committee and remitting me a Copy of that permission by the most imediate Opportunity under Cover to the Committee of safety here for till then I cannot go forward, trusting to your Consideration of my present situation for this imediate favour remain Sir Your most humble Servant
Robert Rogers
 
Addressed: Doctor Franklin, / Chairman of the Committee of Safety / at / Philadelpa.
Endorsed: from Major Rt. Rogers New York 29h. Septr 1775 rec’d Octr 3. 1775.
